Oalhoon, J\,
delivered the opinion of the court.
The sole contention of appellant is that, under Annotated Code 1892, ch. 45, § 1965, and § 41, ch. 59, p. 79, Acts 1902, the proceeds of a life insurance policy, not exceeding $5,000, are not exempt to legatees under the will, if, as in this case, the legatees be nonresidents of this state. Tlie reliance to support this is on § 1986, ch. 45, Annotated Code 1892, which is this: “The exemptions in this chapter shall be allowed in favor of residents of this state only.” The testator, in the case of this record, was, when he made the will, and for years before, a resident and citizen of this state, and this section was for his benefit as a resident, and did not affect his heirs or legatees in their right to take, free from his creditors, whether they were residents or nonresidents. It was .not designed to be good for those heirs or legatees who were residents and bad for those who happened to be nonresidents. The whole ch. 45 of the annotated code of 1892 on exempt property refers exemptions to the exemptionists and is a favor to them. It is in their favor as residents, and is to give them the right. Be- • sides, sec. 41, ch. 59, p. 79, of the acts of 1902, above referred to, reproduces Annotated Code 1892, § 1965, and the chapter does not reproduce Annotated Code 1892, § 1986, but concludes with a repeal of all laws and parts of laws in conflict with it.
If a nonresident owned property in this state, and, being here, had made his will, or even one bequeathing life insurance to residents, there would be no exemption of it under the code as against his creditors, and for the reason only that he was nonresident, and sec. 1986 allows such exemptions “in favor of residents” only. By Annotated Code 1892, § 1982, the exemptionist may dispose of his exempt property at pleasure and may take his exempt personalty out of the state. See Meacham v. Edmonson, 54 Miss., 746-750, holding that, after abandoning his residence here and acquiring residence in an*37other state, he may recover his exempt property in our courts. He may dispose of his exempt property, real or personal, by will. Norris v. Callahan, 59 Miss., 140; Osburn v. Sims, 62 Miss., 429; Turner v. Turner, 30 Miss., 428. So, if sec. 1982 means anything, it means that sec. 1986 cannot refer to vendees, heirs or legatees, but to the person to whom the exemption right is given.

Affirmed.